           Case 6:15-ap-00168-KSJ      Doc 504           Filed 03/01/21   Page 1 of 51




                                  ORDERED.
       Dated: February 26, 2021




                       UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION
                              www.flmb.uscourts.gov

 In re:                                           )
                                                  )
 WILLIAM W. COLE, JR.,                            )      Case No. 6:15-bk-06458-KSJ
                                                  )      Chapter 7
          Debtor.                                 )
                                                  )
                                                  )
 PRN REAL ESTATE &                                )
 INVESTMENTS, LTD.,                               )
                                                  )
                                                  )
          Plaintiff,                              )
                                                  )
 vs.                                              )      Adv. No. 6:15-ap-00168-KSJ
                                                  )
 WILLIAM W. COLE, JR.,                            )
                                                  )
          Defendant.                              )
                                                  )

                            MEMORANDUM OPINION

        Plaintiff, PRN Real Estate & Investments, Ltd. (“PRN”), is a company owned

and operated by Nancy Rossman and her family. Rossman and Defendant, William

W. Cole, Jr., are former romantic and business partners. Cole and Rossman have a



                                    Printed: 2/26/2021                             Page: 1 of 51
              Case 6:15-ap-00168-KSJ           Doc 504           Filed 03/01/21   Page 2 of 51




contentious business and personal history. In 2012, they settled their business dispute.

But the settlement failed in 2014, and extensive litigation between the parties has

ensued ever since. 1

          On July 27, 2015, Cole filed this Chapter 7 bankruptcy case seeking to discharge

his substantial debts to Rossman, PRN, and his other creditors. 2 PRN filed its thirteen-

count complaint in this proceeding seeking to have the debts Cole owes PRN

determined to be nondischargeable and to deny Cole his Chapter 7 discharge. 3

          In its six remaining counts, 4 PRN asserts that Cole’s debts are nondischargeable

under Bankruptcy Code 5 §§ 523(a)(2)(A) [Count 1] and 523(a)(2)(B) [Count 2] and

that Cole is not entitled to a discharge under Bankruptcy Code §§ 727(a)(2)(A) [Count

8], 727(a)(2)(B) [Count 9], and 727(a)(4)(A) [Count 11]. 6 PRN also asks the Court to




1
 The first lawsuit between the parties was filed on July 28, 2014. Rossman and PRN filed that action
in Florida state court and named Cole, his wife Terre, and one of his business entities, Cole of Orlando
Limited Partnership, as defendants. PRN Real Estate & Invs., Ltd, et. al. vs. William W. Cole, Jr., et. al,
Case No. 2014-CA-008104-O, Circuit Court for the 9th Judicial Circuit, in and for Orange County,
Florida. Other lawsuits followed.
2
    Voluntary Pet., Case No. 6:15-bk-06458-KSJ, Doc. No. 1.
3
 Third Amended Complaint to Determine Dischargeability of Debt and Deny Debtor a Discharge (the “Third
Amended Complaint”), Adv. Doc. No. 230.
4
 On August 16, 2018, the Court granted summary judgment in Cole’s favor on Counts 3 through 6.
Order Granting Motion for Summary Judgment on Counts III – VI of the Third Amended Complaint, Adv.
Doc. No. 401. PRN later abandoned Counts 10, 12, and 13, as reflected in the Order Partially
Granting Debtor’s Ore Tenus Motion for Judgment on Partial Findings Under Bankruptcy Rule
7052(C). Adv. Doc. No. 425. Thus, the remaining counts are Counts 1, 2, 7, 8, 9 & 11.
5
    All references to the Bankruptcy Code refer to 11 U.S.C. §§ 101 et seq.
6
    Third Am. Compl., Adv. Doc. No. 230, Counts 1, 2, 8, 9, and 11.



                                            Printed: 2/26/2021                             Page: 2 of 51
              Case 6:15-ap-00168-KSJ             Doc 504           Filed 03/01/21   Page 3 of 51




assess the amount of PRN’s claim against Cole [Count 7]. 7 Cole strenuously denies

PRN’s allegations. 8

           After trial, 9 and in consideration of the record (including the parties’ post-trial

briefs), 10 final judgment is entered for Cole on all counts. Thus, Cole will receive a

discharge, and any debts Cole owes PRN are dischargeable.

I.         Due Process and Fairness Protections

           Before explaining the basis for my ruling, I first need to address due process and

fairness concerns. After trial concluded on October 12, 2018, the Honorable Cynthia

Jackson, who administered this bankruptcy case and conducted the trial in this

proceeding, encountered serious medical issues that precluded her from entering a

final ruling. So, on July 21, 2020, Cole’s bankruptcy case and all related adversary



7
    Third Am. Compl., Adv. Doc. No. 230, Count 7.
8
    Def.’s Answer & Affirmative Defenses to Third Am. Compl., Adv. Doc. No. 241.
9
 The seven-day trial occurred on July 16 – 19, 2018; September 11 – 12, 2018; and October 12, 2018.
The following witnesses testified at trial: Cole; Rossman (PRN’s Representative); PRN’s proffered
expert, Susan Smith; Cole’s proffered expert, Robert Morrison; and the Chapter 7 Trustee, Lori
Patton. On October 20, 2020, Cole also was allowed to supplement his testimony on a discrete issue.
Transcripts are located at Adv. Doc. Nos. 412 (July 16, 2018); 413 (July 17, 2018); 465 (July 18, 2018);
414, 466, and 467 (July 19, 2018); 429 (September 11, 2018); 430 and 431 (September 12, 2018); 432
(October 12, 2018); and 488 (October 20, 2020).
Although the trial lasted seven days, the transcript is numbered consecutively from page 1 to page
1,438. Citations to the trial transcript will follow this format: Trial Tr. [page]:[line]. Citations to Cole’s
supplemental testimony will follow this format: Supp. Tr. [page]:[line].
The trial record also includes deposition testimony in lieu of live testimony of these parties: Terre Cole
(Adv. Doc. No. 403); Frederic G. Schaub (Adv. Doc. No. 404); Kimberly Griffin, individually and on
behalf of Griffon Properties, LLC (Adv. Doc. No. 405); Jacob Farmer (Adv. Doc. No. 406); and
Richard Farmer, individually and on behalf of Andermer, LLC (Adv. Doc. No. 407). Citations to the
deposition testimony will follow this format: [Name of Deponent] Dep., Adv. Doc. No. [#],
[page]:[line].
10
     Pl.’s Post-Trial Brief, Adv. Doc. No. 435; Def.’s Post-Trial Brief, Adv. Doc. No. 436.



                                              Printed: 2/26/2021                              Page: 3 of 51
             Case 6:15-ap-00168-KSJ           Doc 504           Filed 03/01/21   Page 4 of 51




proceedings, including this one, were reassigned to me. I had a lot of catching up to

do to ensure both parties receive a full and fair ruling on all issues: I read the entire

record, including the trial transcript and depositions admitted in lieu of testimony; I

reviewed all the admitted trial exhibits; and I otherwise immersed myself in this

adversary proceeding.

        Before issuing this Memorandum Opinion, I also held three status conferences

to help me understand the background of this proceeding and the pending factual and

legal issues. 11 Attorneys for both parties were forthright and helpful. I am grateful for

their cooperation and professionalism. We openly discussed ways for both parties to

feel secure they received a full and fair hearing and proper due process in these tragic

circumstances.

        We also discussed whether the parties wanted to present any supplemental

testimony and whether they preferred that my initial ruling be preliminary (as opposed

to final) so they could comment on my ruling and correct any errors that may have

arisen from my not having lived through the last five years of this dispute. The

attorneys conferred with their clients and filed post-trial responses agreeing no further

testimony was needed and requesting a preliminary ruling to allow them to identify

errors. 12




 The status conferences were held on August 7, 2020 (Adv. Doc. No. 461), September 15, 2020 (Adv.
11

Doc. No. 463), and October 20, 2020 (Adv. Doc. No. 485).
 Pl.’s Notice Regarding Pending Rulings, Need to Re-call Witnesses, and Preference for Prelim. Ruling, Adv.
12

Doc. No. 471; Def.’s Resp. to Court Inquiries, Adv. Doc. No. 472.



                                           Printed: 2/26/2021                              Page: 4 of 51
                 Case 6:15-ap-00168-KSJ         Doc 504           Filed 03/01/21   Page 5 of 51




           Although the parties did not see the need for supplemental testimony, I

ultimately decided that I needed additional testimony from the Chapter 7 Trustee and

Cole—and an opportunity to observe Cole’s demeanor while testifying—regarding a

narrow yet important issue. Cole and the Chapter 7 Trustee testified on October 20,

2020. Once Cole and the Chapter 7 Trustee testified, the record was final, except for a

few open evidentiary and judicial notice issues, which the Court has since resolved. 13

           On December 8, 2020, the Court entered a Preliminary Memorandum

Opinion. 14 The parties had until December 22, 2020, to identify any errors or

omissions in the Court’s preliminary ruling. 15 The parties also had the opportunity to

reply to the errors or omissions identified by each other. 16 Both parties have now done

so. 17 The Court has considered the parties’ filings (and the errors and omissions each

party identified) and now issues this final Memorandum Opinion.

II.        Background.

           William Cole is well educated and an experienced businessman. He was a

certified public accountant and a chief financial officer at a local bank. 18 By 2000, Cole


13
  Order Resolving Pending Evidentiary Issues, Adv. Doc. No. 492; Order Partially Granting & Denying
Parties’ Requests for Judicial Notice, Adv. Doc. No. 493.
14
     Order Permitting Parties to Identify Errors in Prelim. Mem. Op., Adv. Doc. No. 491, Ex. A.
15
     Id. at 2.
16
     Id.
17
  Pl.’s Resp. Pursuant to Order Permitting Parties to Identify Errors in Prelim. Mem. Op., Adv. Doc. No. 495;
William W. Cole, Jr.’s Resp. to Order Permitting Parties to Identify Errors in Prelim. Mem. Op., Adv. Doc.
No. 496; Pl.’s Reply to Def.’s Resp. to Order Permitting Parties to Identify Errors in Prelim. Mem. Op., Adv.
Doc. No. 500; William W. Cole, Jr.’s Reply to Pl.’s Resp. to Order Permitting Parties to Identify Errors in
Prelim. Mem. Op., Adv. Doc. No. 501.
18
     Trial Tr. 45:7 – 47:11.



                                             Printed: 2/26/2021                             Page: 5 of 51
              Case 6:15-ap-00168-KSJ      Doc 504           Filed 03/01/21   Page 6 of 51




focused on real estate projects for his primary livelihood. The size of Cole’s real estate

projects varied greatly from single luxury homes to large residential and commercial

projects. Cole specialized in finding projects, attracting investors, and then managing

the construction aspects, usually partnering with an experienced builder. Perhaps one

could consider Cole a “middleman” who connects wealthy investors with builders

with construction expertise.

           Over the years, Cole formed numerous separate business entities for his real

estate development projects. Some, like C&G Real Estate Group, LLC (“C&G”), were

operating entities so Cole and a business partner, Allan Goldberg, could locate and

develop different projects together. But most of the multitude of business entities Cole

formed related to specific projects. Each project had one or more associated and

specialized business entities, allowing Cole to account for capital investments,

expenses, and profits on a project-by-project basis. Cole was involved with over forty

entities.

           PRN Real Estate & Investments, Ltd. is owned by Nancy Rossman and her

sisters, Paula and Ruth—PRN. (Nancy Rossman is PRN’s primary representative.)

Starting in 2000, PRN funded numerous projects that Cole proposed through C&G

(and perhaps other operating entities). Cole and Rossman worked closely on these

projects, which were complex and expensive. And, for many years, they trusted each

other.19



19
     Trial Tr. 793:1 – 8.



                                       Printed: 2/26/2021                             Page: 6 of 51
              Case 6:15-ap-00168-KSJ       Doc 504           Filed 03/01/21   Page 7 of 51




           By 2008, however, when the real estate recession was most pronounced, losses

on these projects were mounting. In November 2008, PRN agreed to loan additional

capital to complete Cole’s projects, with Cole personally guaranteeing repayment of

the loans. 20 Cole however did not pay PRN when the loans came due on November

25, 2011. 21

           So, the parties started discussing a refinement to their earlier deal, and on June

2, 2012, they reached a new agreement (the “Settlement Agreement”). 22 Under the

Settlement Agreement, Cole had to end his business relationship with Goldberg. He

also had to continue working with PRN on older projects and give PRN an

opportunity to invest in his new projects. The Settlement Agreement also required

Cole to make certain percentage payments (and provide extensive financial reporting)

to PRN.

           Without doubt, Cole eventually breached his duties under the Settlement

Agreement. In 2014, two years after the parties had entered into the Settlement

Agreement, PRN declared the agreement in default and sued Cole and others in state

court. By that point, any trust between the parties had dissolved.

           On July 27, 2015, Cole filed this Chapter 7 bankruptcy case. Cole’s bankruptcy

case is, for all practical purposes, a two-party dispute between Cole and Rossman (and



20
     PRN Ex. 1, Adv. Doc. No. 318-1.
21
     Trial Tr. 56:3 – 11.
22
  PRN Ex. 2, Adv. Doc. No. 318-2. Although the Settlement Agreement was entered into on June 2,
2012, it was effective as of May 8, 2012.



                                        Printed: 2/26/2021                             Page: 7 of 51
             Case 6:15-ap-00168-KSJ         Doc 504           Filed 03/01/21   Page 8 of 51




the entities she controls, such as PRN). 23 PRN timely filed this adversary proceeding

seeking to have the debts Cole owes PRN determined to be nondischargeable and to

deny Cole his Chapter 7 discharge.

          The parties now are engaged in open warfare, as demonstrated by the ire

displayed during the trial. The conclusions and findings that follow are my best

attempt to rule on the legal and factual issues raised while avoiding the emotional

minefield between the parties.

III.      PRN failed to prove that its debt is nondischargeable under §§
          523(a)(2)(A) and (B) (Counts 1 and 2) because the evidence showed
          Cole intended to perform under the Settlement Agreement and did not
          misrepresent the Schaub Obligations.

          In Count 1, PRN asserts Cole fraudulently induced it to enter into the

Settlement Agreement 24 by promising to perform the duties specified in the agreement

even though he had no intention of doing so. Specifically, PRN argues Cole never

intended to (1) offer PRN opportunities to invest in new joint ventures before doing

any new deal with a third party, as required in paragraph 15 of the Settlement

Agreement; (2) make the payments required under the Settlement Agreement; or (3)

otherwise do what he promised. In Count 2, PRN also asserts that Cole affirmatively

misrepresented his financial condition by misrepresenting his supposed right to receive


23
  Fourteen claims have been filed in this case. Two claims appear unrelated to the dispute between
Cole and Rossman: Claim No. 1 by Valley National Bank for $1,262,000; and Claim No. 2 by
Gateway Bank of Florida for $1,702,200. The other twelve claims were filed by Rossman, PRN,
related businesses, or family members. These Rossman-related claims total more than $155 million.
The Court makes no finding as to the legitimacy or duplicative nature of these claims. It is obvious,
however, that the primary creditor is Rossman, her family, or companies she controls.
24
     PRN Ex. 2, Adv. Doc. No. 318-2.



                                         Printed: 2/26/2021                             Page: 8 of 51
           Case 6:15-ap-00168-KSJ             Doc 504           Filed 03/01/21   Page 9 of 51




payments from Fred Schaub (the “Schaub Obligations”) in paragraph 2(c) of the

Settlement Agreement.

        According to PRN, Cole’s alleged fraudulent misrepresentations render the debt

he owes PRN nondischargeable under Bankruptcy Code §§ 523(a)(2)(A) and (B),

which generally except from the discharge debts resulting from fraudulent

misrepresentations. The requirements of Bankruptcy Code §§ 523(a)(2)(A) and (B) are

similar. Both § 523(a)(2)(A) and § 523(a)(2)(B) require a creditor to prove that the

debtor made a false representation with the intent to deceive the creditor; the creditor

justifiably or reasonably relied on the representation; and the creditor sustained a loss

because of the misrepresentation.25 The only difference between the sections is that §

523(a)(2)(A) is broad in scope, excepting from the discharge debts resulting from any

fraud or false representation other than a statement respecting the debtor’s (or an

insider’s) financial condition, 26 whereas § 523(a)(2)(B) is more narrow, applying only

to false representations made in writing respecting the debtor’s financial condition. 27

        Here, most of the testimony regarding fraud revolved around Cole’s alleged lack

of intent to perform under the Settlement Agreement. PRN, however, also introduced


25
  SEC v. Bilzerian (In re Bilzerian), 153 F.3d 1278, 1281 (11th Cir. 1998) (setting forth the elements of a
claim under § 523(a)(2)(A)); Equitable Bank v. Miller (In re Miller), 39 F.3d 301, 304 (11th Cir. 1994)
(setting forth the elements of a claim under § 523(a)(2)(B)).
26
  11 U.S.C. § 523(a)(2)(A) (excepting from the discharge any debt “for money, property, services, or
an extension, renewal, or refinancing of credit, to the extent obtained by . . . false pretenses, a false
representation, or actual fraud, other than a statement respecting the debtor’s or an insider’s financial
condition”).
27
  11 U.S.C. § 523(a)(2)(B) (excepting from the discharge any debt “for money, property, services, or
an extension, renewal, or refinancing of credit, to the extent obtained by . . . use of a statement in
writing . . . that is materially false[] respecting the debtor’s or an insider’s financial condition”).



                                           Printed: 2/26/2021                              Page: 9 of 51
             Case 6:15-ap-00168-KSJ             Doc 504          Filed 03/01/21   Page 10 of 51




evidence of Cole’s representations regarding his supposed right to receive payments

from Schaub (i.e., the Schaub Obligations), which go to Cole’s financial condition.

Thus, both § 523(a)(2)(A) and § 523(a)(2)(B) apply here. But, after evaluating all the

evidence, I conclude that PRN has failed to establish a claim for fraudulent

inducement under either § 523(a)(2)(A) or § 523(a)(2)(B).

          A.      Cole consistently performed his duties under the
                  Settlement Agreement.

          As a starting point, there is no question Cole breached the Settlement

Agreement. Breach of a contractual obligation, however, rarely gives rise to a §

523(a)(2)(A) claim. 28 To raise a § 523(a)(2)(A) claim based on a debtor’s failure to

perform a promise, a creditor must show that the debtor lacked the subjective intent to

perform the promise when the promise was made. 29 So the issue here is whether Cole

convinced PRN to sign the Settlement Agreement in June 2012, knowing at that time

that he never intended to perform his contractual obligations.

          PRN failed to make that showing here. As to Cole’s overall performance under

the Settlement Agreement, he performed for two and a half years. Rossman’s

testimony confirms Cole at least partially performed his contractual obligations. 30 For



28
  Rosenberg Ventures, Inc. v. Velasco (In re Velasco), 617 B.R. 718, 734 – 35 (Bankr. M.D. Fla. 2020)
(“Ordinarily, a broken promise to perform in the future does not give rise to a § 523(a)(2) claim.”).
29
  Cary v. Vega (In re Vega), 503 B.R. 144, 148 (Bankr. M.D. Fla. 2013) (“Statements of intent to perform
certain acts in the future ‘will not generally form the basis of a false misrepresentation that is actionable
under Section 523(a)(2)(A) unless the creditor can establish that the debtor lacked the subjective intent
to perform the act at the time the statement was made.’”) (quoting Duncan v. Bucciarelli (In re Bucciarelli),
429 B.R. 372, 375 (Bankr. N.D. Ga. 2010)).
30
     Trial Tr. 1022:23 – 1023:2; 1027:8 – 11.



                                            Printed: 2/26/2021                              Page: 10 of 51
             Case 6:15-ap-00168-KSJ           Doc 504            Filed 03/01/21   Page 11 of 51




instance, he continued working on older and new joint projects with PRN. 31 Because

of Cole’s help on these PRN projects, PRN received over $14 million after signing the

Settlement Agreement. 32 And Cole gave PRN numerous opportunities to join him in

new deals as required by paragraph 15 of the Settlement Agreement. 33

          Cole also performed numerous other requirements under the Settlement

Agreement. He stopped doing business with his former business partner, Allan

Goldberg, as required by paragraph 2(e) of the Settlement Agreement. 34 He timely paid

PRN $191,533.12 on July 10, 2014, which was the first payment required under

paragraph 9 of the Settlement Agreement. 35 Indeed, Rossman confirmed Cole never

had a monetary breach of the Settlement Agreement. 36 As required under paragraph

13 of the Settlement Agreement, Cole provided extensive financial reporting to PRN

from December 2012 through December 2014, 37 even after PRN had declared Cole in


31
     Trial Tr. 497:7 – 21; 508:16 – 509:12; 592:5 – 593:18.
32
     Trial Tr. 612:13 – 613:10.
 See, e.g., Cole Ex. 29, Adv. Doc. No. 307-29; Cole Ex. 74, Adv. Doc. No. 307-74; Cole Ex. 87, Adv.
33

Doc. No. 308-12; Cole Ex. 261, Adv. Doc. No. 313-24; Cole Ex. 299, Adv. Doc. No. 314-11; & Cole
Ex. 300, Adv. Doc. No. 314-12; Trial Tr. 835:24 – 836:12.
34
     Trial Tr. 425:1 – 427:1.
35
     PRN Ex. 2, Adv. Doc. No. 318-2, ¶ 9, pg. 7; Trial Tr. 429:7 – 433:17; 995:3 –996:22.
36
     Trial Tr. 996:10 – 22.
37
  At least four times, PRN granted Cole short extensions to provide these reports. Debtor Exs. 27, 31,
36 & 254. PRN, at least at that point, was satisfied with the financial information Cole was supplying
under the Settlement Agreement. Cole also forwarded numerous real estate-related documents to PRN
between December 2012 and December 2014. Cole Ex. 14, Adv. Doc. No. 307-14; Cole Ex. 19, Adv.
Doc. No. 307-19; Cole Ex. 20, Adv. Doc. No. 307-20; Cole Ex. 22, Adv. Doc. No. 307-22; Cole Ex.
24, Adv. Doc. No. 307-24; Cole Ex. 29, Adv. Doc. No. 307-29; Cole Ex. 30, Adv. Doc. No. 307-30;
Cole Ex. 35, Adv. Doc. No. 307-35; Cole Exs. 40 – 42, Adv. Doc. Nos. 307-40 – 307-42; Cole Exs. 49
– 51, Adv. Doc. Nos. 307-49 – 307-51; Cole Ex. 53, Adv. Doc. No. 307-53; Cole Ex. 56, Adv. Doc.
No. 307-56; Cole Ex. 59, Adv. Doc. No. 307-59; Cole Ex. 63, Adv. Doc. No. 307-63; Cole Ex. 76,




                                            Printed: 2/26/2021                            Page: 11 of 51
             Case 6:15-ap-00168-KSJ         Doc 504            Filed 03/01/21   Page 12 of 51




default under the Settlement Agreement. 38 These are hardly the actions of someone

who never intended to perform his contractual obligations.

           Cole likely did not supply all the financial information requested by PRN or

offer PRN every possible joint venture option. He may not have done everything

required under the Settlement Agreement. He breached the Settlement Agreement.

But he demonstrated he wanted to, and substantially did, perform his duties under the

Settlement Agreement.

           It is worth noting that, even though PRN claims Cole never intended to perform

the Settlement Agreement, PRN did not declare a default under the Settlement

Agreement until over two years after the parties signed it. 39 PRN’s complaints about

the extent of Cole’s performance ring hollow when PRN had ample notice of possible

breaches as early as July 2012 but never declared a default. 40

           PRN has established no type of fraudulent inducement claim under

§523(a)(2)(A). Cole signed the Settlement Agreement intending to perform, and he



Adv. Doc. No. 308-1; Cole Ex. 78, Adv. Doc. No. 308-3; Cole Ex. 79, Adv. Doc. No. 308-4; Cole Ex.
84, Adv. Doc. No. 308-9; Cole Exs. 87 – 95, Adv. Doc. Nos. 308-12 – 308-20; Cole Ex. 128, Adv.
Doc. No. 310-3; Cole Ex. 239, Adv. Doc. Nos. 313-1 & 313-2; Cole Ex. 266, Adv. Doc. No. 313-29;
Cole Exs. 277 – 280, Adv. Doc. Nos. 313-40 – 313-43; Cole Ex. 295, Adv. Doc. No. 314-7.
38
     Cole Ex. 65, Adv. Doc. No. 307-65.
39
     Id.
40
  For example, PRN now contends Cole breached the Settlement Agreement by forming Coledev,
LLC with his wife and son in July 2012. Pl.’s Post-Trial Brief, Adv. Doc. No. 435 at 25. But Cole sent
PRN a copy of the proposed Operating Agreement before forming Coledev. Cole Ex. 101, Adv. Doc.
No. 309-1; Trial Tr. 478:21 –481:19. Rossman objected in writing to Cole starting this family business.
PRN Ex. 254, Adv. Doc. No. 352-3; Trial Tr. 823:9 – 826:13. But PRN did not deem it an event of
default until years later. PRN and Cole continued working under the Settlement Agreement for another
two years even though Rossman had actual knowledge Cole was using Coledev, LLC as his primary
operating entity.



                                          Printed: 2/26/2021                            Page: 12 of 51
             Case 6:15-ap-00168-KSJ              Doc 504         Filed 03/01/21   Page 13 of 51




largely did perform. Thus, PRN failed to establish that its debt is nondischargeable

under § 523(a)(2)(A). Cole is entitled to judgment in his favor on Count 1.

          B.      Cole did not misrepresent the Schaub Obligations.

          Fred Schaub and Cole are friends. Before 2008, Schaub would build houses with

money invested by Cole and his partner, Goldberg, through their jointly owned entity

C&G Real Estate Group, Inc. Schaub built homes under an umbrella of entities

defined in the Settlement Agreement as the “Arlington Entities.”41 By the time Schaub

stopped construction after the real estate crash in 2008, Cole, Goldberg, or C&G Real

Estate Group, Inc. had advanced roughly $980,000 to Schaub and the Arlington

Entities. The $980,000 in advances remained unpaid in 2012, when Cole was

negotiating the Settlement Agreement with PRN. Schaub had no legal obligation to

repay these advances.

          Because Schaub and Cole remained friends and hoped to do business together

in the future, however, they discussed an arrangement where Schaub would share 25%

of his net profits on future unidentified projects to help Cole, Goldberg, and C&G Real

Estate Group, Inc. recapture some of their lost investments. 42 But Schaub paid little or

nothing to Cole under this loose, unenforceable, verbal agreement between friends. 43




41
  PRN Ex. 2, Adv. Doc. No. 318-2, Ex. A, ¶ 3. “Arlington Entities” is defined as “Arlington Homes,
LLC, Hanover Homes of Winter Park, LLC, Arlington Homes of Winter Park, LLC or other entities
involving Fred Schaub and Lance Earl or related to the homebuilding business.”
42
     Trial Tr. 361:1 – 365:11; 390:7 – 392:13.
43
  It appears Schaub paid a small amount to C&G Housing Investments, LLC, perhaps under this
loose agreement with Cole. Cole Ex. 119, Adv. Doc. No. 309-19; Trial Tr. 368:10 – 373:18.



                                            Printed: 2/26/2021                            Page: 13 of 51
             Case 6:15-ap-00168-KSJ          Doc 504            Filed 03/01/21   Page 14 of 51




And Schaub’s testimony is ambiguous whether he ever intended to pay Cole

anything. 44

          When Cole and PRN were negotiating the Settlement Agreement, which

generally required Cole to pay PRN 20% of his “Net Cash” (other than from certain

outside activities and existing deals), he asked to keep 50% of any payments C&G Real

Estate Group, Inc. received from Schaub (i.e., the Schaub Obligations). 45 Paragraph

2(c) was added to the Settlement Agreement at Cole’s insistence so that Cole did not

have to include the Schaub Obligations when calculating amounts he owed to PRN

under the Settlement Agreement. 46

          Thus, under paragraph 2(c), Cole was allowed to keep 50% of any payments

C&G Real Estate Group, Inc. received from Schaub, even if PRN later assumed

control of C&G Real Estate Group, Inc. 47 After Cole and PRN entered into the




44
     Schaub Dep., Adv. Doc. No. 404, 36:6 – 42:16; 63:3 – 64:5; 67:24 – 69:15.
45
  PRN Ex. 2, Adv. Doc. No. 318-2, Ex. A, ¶ 20(c). PRN points to emails between Cole and Rossman
discussing revisions to the “Schaub Obligations” portion of the Settlement Agreement, arguing the e-
mails confirmed that Cole misrepresented that the Schaub Obligations were an enforceable debt. PRN
Ex. 247, Adv. Doc. No. 326-27, at 10, 13, 17 & 21. I did not read these emails that way and found no
significant inconsistency between the content of these emails and the final language in paragraphs 2(c)
and 20 (c) of the Settlement Agreement. Cole never misrepresented the Schaub Obligations as a legally
enforceable debt—before, during, or after he signed the Settlement Agreement.
46
  Section 11 of the Settlement Agreement describes Cole’s payment obligations to PRN using defined
terms “Net Cash” and “Percentage Payment.” PRN Ex. 2, Adv. Doc. No. 318-2, ¶ 11. Under
paragraph 2(c), 50% of monies paid by Fred Schaub or his entities would not be included in this
calculation. PRN Ex. 2, Adv. Doc. No. 318-2, ¶ 2(c).
47
  Trial Tr. 135:2 – 17; 139:19 – 140:2; 394:5 – 396:3. Rossman confirmed this section was added to
the Settlement Agreement at Cole’s request. Trial Tr. 776:5 – 7.



                                           Printed: 2/26/2021                            Page: 14 of 51
             Case 6:15-ap-00168-KSJ         Doc 504            Filed 03/01/21   Page 15 of 51




Settlement Agreement, PRN did assume control of C&G Real Estate Group, Inc. 48

Fred Schaub however made no payments to C&G Real Estate Group, Inc. So, neither

Cole nor PRN received any monies.

          PRN now claims Cole misrepresented C&G Real Estate Group, Inc.’s

entitlement to the Schaub Obligations to “trick” PRN into signing the Settlement

Agreement. This argument fails on several grounds.

          First, the language in paragraph 2(c) of the Settlement Agreement is clear—

Schaub had no legal obligation to pay C&G Real Estate Group, Inc. a dime:

                 i.      Cole, Goldberg and Fred Schaub have been business
                         partners for many years. Over the last several years,
                         Schaub and certain Arlington Entities experienced
                         cash-flow problems. Cole and Goldberg and/or
                         C&G Real Estate Group, Inc. advanced funds to
                         Schaub and certain Arlington Entities. It is estimated
                         that $980,000 of those funds has not been repaid and
                         remain outstanding as further described on Exhibit
                         A, item 20(c).

                 ii.     The agreement between the parties (i.e. Cole,
                         Goldberg, and Schaub) is that Schaub would pay (as
                         he has done in the past) 25% of monies received by
                         certain Arlington Entities (net of costs as the costs
                         categories are agreed to by the parties for that
                         particular deal). The agreement set forth above has not
                         always been strictly adhered to and is not in writing. 49




48
  Trial Tr. 140:8 – 141:9. PRN, through a designee corporation, purchased C&G Real Estate Group,
Inc.’s stock after a public sale under a stock pledge. Therefore, PRN’s designee would retain the right
to 50% of any payment of the Schaub Obligations.
49
     PRN Ex. 2, Adv. Doc. No. 318-2, Ex. A, ¶ 2(c) (emphasis added).



                                          Printed: 2/26/2021                            Page: 15 of 51
         Case 6:15-ap-00168-KSJ       Doc 504            Filed 03/01/21   Page 16 of 51




      Nowhere in paragraph 2(c) does Cole represent that Fred Schaub or his entities

owed a debt to him or to C&G Real Estate Group, Inc. No specific corporate obligor

is identified. No terms—such as periodic payment amounts, an interest rate, or

maturity date—are identified. No specific debt is mentioned, although it is “estimated”

that Cole, Goldberg, or C&G Real Estate Group, Inc. may have advanced $980,000

to some unidentified entities, which has not been repaid.

      Although paragraph 2(c) provides that “Fred Schaub would pay 25% of monies

received by [unidentified] Arlington Entities (net of costs as the costs categories are

agreed to by the parties for that particular [unidentified] deal),” the same paragraph

expressly acknowledges that the agreement is not in writing and that the parties have

not always “strictly adhered” to it. Lest there be any doubt there is no legally

enforceable agreement between Cole and Schaub, section 20(c) of Exhibit A to the

Settlement Agreement further confirms that any repayment obligation by Schaub is

discretionary and legally unenforceable “as agreed to by the parties due to the desire to

keep the Arlington Entities cash flowing and/or solvent.”

      Rossman is a sophisticated lender. During her testimony, it was clear she is very

competent and able to parse this language for what it was: a “hope” that Schaub would

repay Cole, Goldberg, or C&G Real Estate Group, Inc. some of the $980,000 they

advanced to him and his companies during the hot real estate market between 2000

and 2008. But no reasonable businessperson would interpret this language as a legal

obligation to repay any monies. PRN hoped to get $490,000 from Schaub. So did Cole.

Schaub, however, made no such payments.


                                    Printed: 2/26/2021                            Page: 16 of 51
             Case 6:15-ap-00168-KSJ           Doc 504            Filed 03/01/21   Page 17 of 51




          But that does not mean Cole affirmatively misrepresented his agreement with

Schaub. Cole testified that the language in paragraph 2(c) accurately reflected his loose

agreement with his friend. Cole hoped Schaub would help him and Goldberg recoup

some of their losses when he got paid on future deals. But this was never more than “a

moral obligation.” 50 And, if any payments were made, Cole hoped to keep 50% of the

monies and share 50% with PRN.

          Putting aside there was no misrepresentation, PRN could not have justifiably

relied on the abstruse language in paragraph 2(c) of the Settlement Agreement to

demonstrate any deception by Cole. The provision contained no definitive terms or

details typically associated with a legally enforceable debt obligation. Before signing

the Settlement Agreement, PRN never asked Cole to supply any financial statements,

financial disclosures, or additional information explaining the Schaub Obligations. 51

          Rossman confirmed the loose nature of Schaub’s hope to repay Cole’s advances

in an email she sent to Cole on April 26, 2012, about one month before signing the

Settlement Agreement:

                   Fred confirmed to me that the debt Arlington has is to C&G
                   Real Estate…I assume it will be shown on C&G Real Estate
                   tax return and of course recorded on Arlington’s. 52




50
     Trial Tr. 130:16 – 21; 134:2 – 135:17; 138:4 – 13; 372:11 – 373:3; 392:25 – 394:4; 658:6 – 11.
51
     Trial Tr. 398:3 – 21.
52
     Cole Ex. 203, Adv. Doc. No. 312-28; Trial Tr. 788:20 – 791:4.



                                            Printed: 2/26/2021                            Page: 17 of 51
             Case 6:15-ap-00168-KSJ       Doc 504            Filed 03/01/21   Page 18 of 51




But she did not ask to see either return. No prudent, objective lender could justifiably

rely on the language in the Settlement Agreement to conclude that Schaub or one of

his entities would pay any monies to Cole or C&G Real Estate Group, Inc.

          PRN failed to prove its fraudulent inducement claim under § 523(a)(2)(B). Cole

made no actionable misrepresentations regarding the Schaub Obligations. Thus, PRN

failed to prove that any debt Cole owed it is nondischargeable under Bankruptcy Code

§ 523(a)(2)(B). Cole is entitled to judgment in his favor on Count 2.

IV.       The Court will liquidate PRN’s claim in the main bankruptcy case
          (Count 7).

          Cole undisputedly owed PRN a lot of money when he filed this bankruptcy

case. Cole’s debt to PRN, however, was not liquidated as of the petition date. In Count

7, PRN asked the Court to liquidate PRN’s claim. But PRN proved no specific amount

due by Cole.

          PRN filed a proof of claim for $17,342,863.85. 53 Rossman testified that she

would “agree” to an overall debt due to PRN of $14,919,632.63. 54 PRN, however,

provided no documentation supporting that amount. Although the Court determines

that Cole is liable to PRN for some substantial amount, the Court still needs to

liquidate the exact amount due for distribution purposes.




53
     PRN Ex.223, Adv. Doc. No. 326-3.
54
     Trial Tr. 871:6 – 874:17.



                                        Printed: 2/26/2021                            Page: 18 of 51
           Case 6:15-ap-00168-KSJ              Doc 504            Filed 03/01/21   Page 19 of 51




        PRN requested that the Court liquidate its claim in this proceeding only if the

Court determined that the debt owed to PRN was nondischargeable. 55 Because the

Court has determined the debt owed to PRN is dischargeable, the parties agree that

the Court can liquidate PRN’s claim in the main bankruptcy case when it rules on

Cole’s pending claim objection. 56 Count 7 is therefore moot.

V.      PRN failed to prove Cole concealed assets intending to hinder, delay,
        or defraud creditors under §§ 727(a)(2)(A) & (B) (Counts 8 and 9).

        In Counts 8 and 9, PRN primarily points to two actions by Cole—one taken

before the bankruptcy was filed and one taken after—that it says warrant denying Cole

his discharge under § 727(a)(2)(A) and (B). 57 First, shortly before he filed this


55
  Pl.’s Reply to Def.’s Resp. to Order Permitting Parties to Identify Errors in Prelim. Mem. Op., Adv. Doc. No.
500, at 2.
56
  Id. (“The determination of the amount of the claim should be part of the claim resolution process in
the main bankruptcy case.”); William W. Cole, Jr.’s Resp. to Order Permitting Parties to Identify Errors in
Prelim. Mem. Op., Adv. Doc. No. 496, at 2 (“Liquidation of Plaintiff’s claim(s) should be determined
in the main case, in which claim objections are pending.”).
57
   In its complaint, PRN raises a third action by Cole: failing to disclose the existence of Cole of
Orlando Limited Partnership and W&T Cole, LLC in response to Question 18 on his Statement of
Financial Affairs (“SOFA”). Third Am. Compl., Adv. Doc. No. 230, at ¶ 205. Cole’s failure to disclose
Cole of Orlando and W&T Cole also was asserted as a basis for PRN’s § 727(a)(4)(A) false oath claim
[Count 11]. Although it goes without saying that a debtor’s failure to disclose an asset on his SOFA
can give rise to a § 727(a)(4)(a) claim, at least one court has held that it also can give rise to a claim
under § 727(a)(2)(B) for “concealing” property of the estate. In re Scott, 172 F.3d 959, 967 – 68 (7th
Cir. 1999); 6 Collier on Bankruptcy ¶ 727.02[6][b] (16th ed. 2020) (“In Peterson v. Scott (In re Scott), the
Court of Appeals for the Seventh Circuit held that concealment of assets can occur through omission
of information from a chapter 11 disclosure statement as well as concealment through omission from
the schedules.”). The benefit to bringing the claim under § 727(a)(2)(B) is that, unlike a § 727(a)(4)(A)
claim, a creditor need only prove the debtor hindered or delayed the administration of a case—not
that he acted with fraudulent intent. But the creditor still must prove the debtor intentionally withheld
(i.e., concealed) the information from his schedules. In re Scott, 172 F.3d at 968 (explaining that “the
intentional withholding of relevant information is not sanctioned by the Bankruptcy Code”) (emphasis
added). Because, as discussed in Part VI.E.2 of this Memorandum Opinion, which deals with PRN’s
§ 727(a)(4)(A) claim, the Court finds that Cole did not intentionally omit Cole of Orlando and W&T
Cole from his SOFA, PRN has failed to prove Cole intentionally withheld or concealed information.
Cole’s failure to disclose those entities does not give rise to a § 727(a)(2)(B) claim.



                                             Printed: 2/26/2021                              Page: 19 of 51
             Case 6:15-ap-00168-KSJ        Doc 504            Filed 03/01/21   Page 20 of 51




bankruptcy case, Cole subdivided his homestead property into two parcels, claiming

the more valuable parcel as exempt. PRN argues that by failing to disclose that the two

parcels had been one contiguous parcel prepetition, Cole concealed property from the

Chapter 7 Trustee. Second, shortly after Cole filed this bankruptcy case, he received

payments totaling roughly $1 million from his operating company, Coledev LLC.

PRN argues these amounts were for repayment of shareholder loans. But, according

to PRN, Cole concealed the “shareholder loans” from the Chapter 7 Trustee and his

creditors by treating his advances to Coledev as undisclosed equity contributions. The

Court concludes that neither action by Cole warrants denying him his discharge under

§ 727(a)(2)(A) or (B).

          Under § 727(a)(2), a debtor may be denied a discharge if, intending to hinder,

delay, or defraud his creditors, he transfers or conceals property within one year

before filing for bankruptcy or if he transfers property of the estate after filing for

bankruptcy:

                  The court shall grant the debtor a discharge, unless…the
                  debtor, with intent to hinder, delay, or defraud a
                  creditor...has transferred…or concealed…property of the
                  debtor, within one year before the date of the filing of the
                  petition; or property of the estate, after the date of the filing
                  the petition.... 58

          For the Court to deny a debtor his discharge under § 727(a)(2)(A), the party

objecting to the debtor’s discharge must show that the act complained of: (1) was done

within one year before the petition date; (2) was done with actual intent to hinder,


58
     11 U.S.C. § 727(a)(2)(A) & (B).



                                         Printed: 2/26/2021                            Page: 20 of 51
             Case 6:15-ap-00168-KSJ             Doc 504            Filed 03/01/21   Page 21 of 51




delay, or defraud a creditor, (3) was done by the debtor, and (4) consisted of

transferring, removing, destroying, or concealing the debtor’s property. 59 The elements

for a claim under § 727(a)(2)(B) are identical, except that the party objecting to the

debtor’s discharge must show that the debtor fraudulently transferred or concealed

property after the bankruptcy case was filed.

          To determine whether a debtor fraudulently intended to transfer or conceal

property before or after the petition date, courts can consider the debtor’s actions and

circumstantial evidence, including the traditional “badges of fraud.” Badges of fraud,

which are strong indicators of fraudulent intent, include: (1) the lack or inadequacy of

consideration for the property transferred; (2) a family or close relationship between

the parties; (3) whether the transferor retained possession, control, use, or the benefit

of the transferred property; (4) the transferor’s financial condition before and after the

transfer; (5) the cumulative effect of the transaction and course of conduct after the

onset of financial difficulties or threat of suit; and (6) the general chronology and

timing of events. 60




59
  Jennings v. Maxfield (In re Jennings), 533 F.3d 1333, 1339 (11th Cir. 2008); see also Caterpillar, Inc. v.
Gonzalez (In re Gonzalez), 302 B.R. 745, 752 (Bankr. S.D. Fla. 2003) (explaining that “[i]n order to
prevail against the Debtor on its § 727(a)(2)(A) claim, the Plaintiff must prove two things: (a) assets of
[the Debtor] were transferred, removed, destroyed, mutilated, or concealed, and, if proven, (b) that
the Debtor had an intent to hinder, delay, or defraud his creditors.”).
60
     Ingersoll v. Kriseman (In re Ingersoll), 124 B.R. 116, 121 – 22 (M.D. Fla. 1991).



                                              Printed: 2/26/2021                            Page: 21 of 51
             Case 6:15-ap-00168-KSJ         Doc 504            Filed 03/01/21   Page 22 of 51




          PRN must prove its § 727(a)(2)(A) and (B) claims by a preponderance of the

evidence. 61 PRN failed to meet its burden of proof because PRN failed to prove that

Cole concealed property by subdividing his homestead or by fraudulently

characterizing shareholder loans as equity contributions.

          A.     Cole did not conceal property by subdividing his
                 homestead prepetition.

          In 2001, Cole and his wife, Terre, bought 2.95 acres of lakefront property in

Maitland, Florida. 62 Part of the land was submerged. They built a massive 10,000-

square-foot home on the dry land, along with a dock and a boathouse.63 On June 5,

2015, just weeks before Cole filed for bankruptcy, he and his wife signed a deed

dividing the 2.95 acres into two parcels: .765 acres of Improved Land containing the

home, dock, and boathouse; and 2.185 acres of Unimproved Land with no road access

and mostly submerged lake property.

          When Cole filed for bankruptcy, he listed both the Improved and Unimproved

Land on his schedules. Cole valued the Improved Land at $2.5 million; 64 the




61
  In re Jennings, 533 F.3d at 1339 (“A party who objects to a discharge has the burden to prove the
objection by a preponderance of the evidence.”) (citing Grogan v. Garner, 498 U.S. 279, 289 – 91
(1991)).
62
  PRN Ex. 205, Adv. Doc. No. 325-35. Title to the property was in the name of William W. Cole, Jr.
and Theresa Laura Cole, Co-Trustees of the William W. Cole, Jr. Family Trust, dated September 18,
1997, as amended and restated on the 5th day of June 2002.
63
  This summary is paraphrased from the district court’s decision affirming Judge Jackson’s decision
on the Chapter 7 Trustee’s objection to Cole’s claimed exemption of his home. Cole v. Patton, et al.,
Case No. 6:19-cv-00699-PGB, Doc. No. 38 at 1 – 3.
64
     PRN Ex. 209, Adv. Doc. No. 325-39, at 4 – 5.



                                          Printed: 2/26/2021                            Page: 22 of 51
             Case 6:15-ap-00168-KSJ          Doc 504            Filed 03/01/21   Page 23 of 51




Unimproved Land was valued at $1,000. Cole claimed the Improved Land as exempt

homestead. 65

           PRN and the Chapter 7 Trustee objected to Cole’s subdivision of the 2.95-acre

parcel into .765 acres of Improved Land and 2.185 acres of Unimproved Land as a

blatant attempt to reduce the size of the parcel to keep it within the Florida

Constitution’s one-half-acre limit on homestead property, which would allow Cole to

exempt (and therefore keep) the valuable bit and relinquish the worthless remainder to

his bankruptcy estate. 66 After much litigation, on April 4, 2019, Bankruptcy Judge

Jackson partially sustained the objections to Cole’s homestead exemption. 67 Judge

Jackson’s ruling allowed the Chapter 7 Trustee to ignore the “illegal lot split” and

convey the entire 2.95 acres to a third-party buyer, while allowing Cole to exempt

16.9% (.5 acres out of the total 2.95 acres) of the proceeds.

           The Trustee later sold the house to a third party for $2,250,000, 68 which is close

to the $2.5 million estimated value Cole listed on his schedules. Because the Trustee

sold the entire 2.95 acres, the estate received the same amount it would have received


65
     Id.
66
  Objection to Debtor’s Claimed Homestead Exemption, Case No. 6:15-bk-06458-KSJ, Doc. No. 104;
Objection to Debtor’s Claim of Homestead Exemption, Case No. 6:15-bk-06458-KSJ, Doc. No. 116.
67
  Memorandum Decision Sustaining, In Part, Objections to Debtor’s Claim of Exemption, Case No. 6:15-bk-
06458-KSJ, Doc. No. 788; Order Sustaining, In Part, Objections to Debtor’s Claim of Exemption, Case No.
6:15-bk-06458-KSJ, Doc. No. 791. On December 20, 2019, the district court affirmed Judge Jackson’s
ruling. Cole v. Patton, et al., 6:19-cv-00699-PGB, Doc. No. 38. The Eleventh Circuit, as discussed below,
has since affirmed the district court. Cole v. PRN Real Estate & Invs., Ltd., 2020 WL 5784873, at *6 (11th
Cir. Sep. 29, 2020).
 Joint Motion and Stipulation Regarding Sale of Homestead Property, Main Case No. 6:15-bk-06458-KSJ,
68

Doc. No. 623; Order Granting Joint Motion and Stipulation Regarding Sale of Homestead Property, Main
Case No. 6:15-bk-06458-KSJ, Doc. No. 632; Trial Tr. 1372:5 – 21.



                                           Printed: 2/26/2021                            Page: 23 of 51
              Case 6:15-ap-00168-KSJ            Doc 504            Filed 03/01/21   Page 24 of 51




if Cole had never subdivided the 2.95-acre parcel. Even so, PRN claims Cole should

not receive a discharge because he engaged “in a scheme to conceal the value of the

Property by making it appear that the alleged homestead property” was limited to the

Improved Land. 69 PRN contends Cole concealed property—and therefore may not

have a discharge—because he did not indicate that the 2.95 acres of land was one

contiguous parcel until shortly before the bankruptcy filing.

           To be sure, Cole’s attempt to subdivide the 2.95 acres was misleading. The

Eleventh Circuit Court of Appeals said as much—upholding a finding that Cole

“misleadingly manipulated his homestead exemption”—in affirming a district court

order upholding Judge Jackson’s original ruling. 70 Still, I find PRN cannot prevail on

its § 727(a)(2)(A) claim because PRN failed to prove that Cole concealed anything.

           To “conceal” requires a debtor to hide an interest in property yet continue to

reap the benefits of ownership. 71 Here, Cole publicly disclosed both the Improved

Land and the Unimproved Land on his schedules. And he told the Chapter 7 Trustee

about the subdivision of the 2.95-acre parcel the first time he met her. 72 So Cole did

not conceal the property or the fact that he subdivided it.

           Even if one could reword the statue to provide that a debtor could lose a

discharge because he concealed the “value” of an asset while still fully disclosing it,



69
     Pl.’s Post-Trial Brief, Adv. Doc. No. 435 at 4.
70
     PRN Real Estate & Invs., 2020 WL 5784873, at *5 – 6.
71
     Johnson v. Greene (In re Greene), 340 B.R. 93, 98 (Bankr. M.D. Fla. 2006).
72
     Trial Tr. 1368:12 – 1369:8.



                                              Printed: 2/26/2021                            Page: 24 of 51
             Case 6:15-ap-00168-KSJ          Doc 504            Filed 03/01/21   Page 25 of 51




Cole did not conceal the 2.95-acre parcel’s value. He estimated the value for both the

Improved Land and Unimproved Land at $2,501,000, which is close to the price it

sold for three years later ($2,250,000).

          Because PRN failed to prove that Cole transferred or concealed property within

one year before filing for bankruptcy, PRN cannot prevail on its § 727(a)(2)(A) claim.

Cole is entitled to judgment in his favor on Count 8.

          B.      Cole did not conceal assets by characterizing advances to
                  Coledev, LLC as equity contributions rather than
                  shareholder loans.

          Cole founded Coledev LLC on October 3, 2012. 73 He and his wife own 99% of

the company as tenants by the entireties. His son, Adam, owns the remaining 1%. Cole

disclosed the creation of Coledev, which was the primary operating business entity he

used from 2012 onwards, to PRN before it was legally formed. 74 From Coledev’s

inception, Cole “made millions of dollars of advances” to the company. 75

          In reviewing three years of Coledev’s daily accounting entries, it is apparent

monies freely flowed between Cole and Coledev, often in large amounts. Cole would

make large advances to and then receive large payments from Coledev, likely when

projects were completed. For example, in 2013, shareholders advanced $751,400 to




73
     PRN Ex. 154, Adv. Doc. No. 324-49.
74
     Trial Tr. 478:21 – 481:19; Cole Ex. 101, Adv. Doc. No. 309-1.
75
  Adv. Doc. No. 435 at 7 – 8; PRN Ex. 41, Adv. Doc. No. 320-10, at 27; PRN Ex. 42, Adv. Doc. No.
320-11, at 64 – 65; PRN Ex. 43, Adv. Doc. No. 320-12, at 44 – 45.



                                           Printed: 2/26/2021                            Page: 25 of 51
             Case 6:15-ap-00168-KSJ             Doc 504            Filed 03/01/21   Page 26 of 51




Coledev; that same year, shareholders received distributions totaling $209,400. This

same pattern continued in 2014 and 2015.

          On July 26, 2015, the day before this bankruptcy case was filed, financial

records show Coledev had a balance due to shareholders of $1,018,544.92. 76 After the

bankruptcy was filed, Cole stopped advancing money to Coledev. But shareholders

continued to receive more than $1 million in post-petition distributions. 77 By

December 31, 2015, Coledev’s account labeled “shareholder loans payable” showed a

balance due to shareholders of $17,669.08.

          Cole testified the advances he made to Coledev were capital contributions. 78

Cole’s testimony was bolstered by the fact that no promissory notes exist; 79 no interest

accrued; 80 and Coledev’s 2012 and 2013 federal tax returns reflect that the monies Cole

advanced to Coledev were “additional paid-in capital.” 81 And on June 30, 2015, less

than one month before he filed for bankruptcy, Cole gave American Momentum Bank




76
  PRN Ex. 43, Adv. Doc. No. 320-12, at 45. PRN argues these distributions necessarily constitute
property of this bankruptcy estate. But that is not accurate. Cole claimed his ownership interest in
Coledev exempt because he and his non-filing spouse jointly own 99% of the company as tenants by
the entireties. If accurate, and no joint creditors exist, the distributions would not be property of the
estate.
77
  Id. The exact amount is $1,005,952.84. But it appears that some portion of these distributions may
have been for reimbursements or paid to Adam Cole, Cole’s son and 1% owner of Coledev.
78
     Trial Tr. 272:4 – 16; 272:9 – 12; 283:4 – 22; 304:22 – 307:5; 318:11 – 327:17.
79
     Trial Tr. 319:19 – 22; 321:3 – 12.
80
     Trial Tr. 319:23 – 320:3; 321:17 – 19.
81
  Cole Ex. 141, Adv. Doc. No. 311-1, at 7; Cole Ex. 142, Adv. Doc. No. 311-2, at 8; Trial Tr. 319:2
– 8; 320:9 – 23.



                                              Printed: 2/26/2021                            Page: 26 of 51
             Case 6:15-ap-00168-KSJ          Doc 504            Filed 03/01/21   Page 27 of 51




copies of Coledev’s 2013 and 2014 financial statements, which showed no shareholder

loans by Cole to Coledev. 82

          When Cole filed for bankruptcy, he accurately disclosed his 99% membership

interest in Coledev on Schedule B and noted it was jointly owned with his wife as

tenants by the entireties with an undetermined value. 83 PRN argues this disclosure is

inadequate because, in PRN’s view, Cole’s millions of dollars in advances to Coledev

were really shareholder loans that should have been separately disclosed on his

schedules as “shareholder loans payable.”

          In support of its argument that the advances really were shareholder loans and

not capital contributions, PRN relies on Coledev’s accounting records, kept using

QuickBooks software, treating the advances as “shareholder loans payable.” And

PRN highlights Coledev’s 2014 and 2015 federal tax returns, filed after September 15,

2015, which treat the advances as shareholder loans for the first time. 84 PRN also notes

Coledev’s Operating Agreement requires capital contributions to be made in

proportion to each member’s interest. Because Cole kept making advances while his

wife and son, Adam Cole (a 1% member), did not, PRN argues that the membership

percentages should have shifted if the advances were capital contributions. 85 But the




82
     Cole Ex. 193, Adv. Doc. No. 312-18, at 8.
83
     PRN Ex. 209, Adv. Doc. No. 325-39, at 7.
84
     PRN Ex. 252, Adv. Doc. No. 352-1, at 9; PRN Ex. 253, Adv. Doc. No. 352-2, at 8.
85
     PRN Ex. 154, Adv. Doc. No. 324-49, at 5 – 6, §§ 3.3 & 3.8.



                                           Printed: 2/26/2021                            Page: 27 of 51
             Case 6:15-ap-00168-KSJ           Doc 504            Filed 03/01/21   Page 28 of 51




membership interests were never altered. Finally, PRN notes that Mrs. Cole testified

that she believed the advances were shareholder loans, not capital contributions. 86

           Let’s put PRN’s argument in context. Everyone agrees that Coledev was Cole’s

primary operating company starting in 2012; Cole owns 99% of the shares as a member

jointly with his wife as tenants by the entireties; substantial monies (in the millions of

dollars) flowed freely between Cole and Coledev; and, after this bankruptcy case was

filed, shareholders received a little more than $1 million in distributions. It is also

undisputed that Coledev’s federal tax returns for 2012 and 2013 reflect Cole’s advances

to Coledev as capital contributions, while Coledev’s 2014 and 2015 federal tax returns,

filed months after the bankruptcy, treat the advances as shareholder loans, as do the

company’s QuickBooks financial records.

           However, the advances were characterized, Cole disclosed his ownership

interest in Coledev in his schedules as jointly owned with his wife as tenants by the

entireties.87 So all parties knew of his ownership interest. The only issue is whether


86
     Terre Cole Dep., Adv. Doc. No. 403-2, 178:11 – 25.
87
   The Chapter 7 Trustee objected to Cole’s exemption of his TBE ownership interest in Coledev.
Objection to Debtor’s Claim of Exemptions (tenancy by entireties claim), Doc. No. 115. That objection
appears to be unresolved. PRN also is trying to prove a claim against Terre Cole in the pending state
court action, which could establish a joint claim by PRN against Cole and his wife, allowing PRN to
collect the joint claim against property Cole and his wife own as tenants by the entireties, including
Coledev. In re Cooper, 2018 WL 11206027, at *2 (Bankr. M.D. Fla. Aug. 13, 2018) (“Under Florida
law, property held as TBE belongs to neither spouse individually. As a result, TBE property ‘is exempt
from process to satisfy debts owed to individual creditors of either spouse.’ TBE property, however,
‘is not exempt from process to satisfy joint debt of both spouses.’”); In re Daniels, 309 B.R. 54, 56 (Bankr.
M.D. Fla. 2004) (“Accordingly, property held as tenants by the entirety can only be reached to satisfy
a husband and wife’s joint debts and cannot be reached to satisfy the obligations of only one spouse.”).
And, as requested by the Chapter 7 Trustee in pending Adversary Proceeding No. 17-ap-112,
Coledev’s post-petition distributions to its members as “shareholder loans” could be property of this
bankruptcy estate and subject to turnover. The Court, however, need not resolve any of these open




                                            Printed: 2/26/2021                              Page: 28 of 51
             Case 6:15-ap-00168-KSJ          Doc 504            Filed 03/01/21   Page 29 of 51




Cole, by classifying his interest as solely equity based on capital contributions instead

of as “shareholder loans payables,” concealed property of the bankruptcy estate

intending to hinder, delay, or defraud his creditors. I find he did not.

          At trial, there was a battle of the experts arguing that the contributions were

capital infusions or loans. 88 These experts, whose testimony I considered and will

admit, are highly esteemed professionals who can expertly opine about what

constitutes a capital contribution versus a shareholder loan. But, in the end, it makes

no difference whether Coledev treated the advances as capital contributions or as

shareholder loans because in a closely held corporation those labels are often

meaningless. 89

          That’s why when the Trustee became aware of the “shareholder loan” versus

“capital contribution” issue after receiving Coledev’s 2014 and 2015 federal tax

returns, 90 she was not troubled by Cole’s use of the equity label. The Trustee believed,


issues relating to the “shareholder loans” in determining whether Cole is entitled to receive a
discharge.
88
  Susan M. Smith testified as PRN’s expert. Trial Tr. 1040:15 – 1202:23. Robert B. Morrison testified
as Cole’s expert. Trial Tr. 1220:6 – 1366:11. Each party has objected to the other party’s expert. Adv.
Doc. Nos. 353, 369 & 370; Trial Tr. 748:2 – 753:10; 1041:3 – 5; 1215:23 – 1219:5; 1256:17 – 1258:1.
I will overrule both parties’ objections and consider the expert testimony of both Ms. Smith and Mr.
Morrison. PRN’s Second Amended Motion to Exclude Expert Testimony of Robert Morrison (Adv.
Doc. No. 353) is denied.
89
  See, e.g., Truett v. Dep’t of Revenue, 2018 WL 1306645 (Or. T.C. March 13, 2018) (explaining that the
“distinction between a shareholder loan and a capital contribution rests on the question of ‘whether
the investment, analyzed in terms of its economic reality, constitutes risk capital entirely subject to the
fortunes of the corporate venture or represents a strict debtor-creditor relationship’” and that “[i]n a
closely held corporation, the labels applied to the transaction by the shareholder and in the company’s
books ‘lose their meaningfulness’ because ‘the same persons occupy both sides of the bargaining
table’”) (quoting Fin Hay Realty Co. v. United States, 398 F.2d 694, 697 (3d Cir. 1968)) (alteration in
original) (citation omitted).
90
     Trial Tr. 1377:19 – 21.



                                           Printed: 2/26/2021                             Page: 29 of 51
             Case 6:15-ap-00168-KSJ         Doc 504            Filed 03/01/21   Page 30 of 51




based on what her own professionals told her, that the distinction between

“shareholder loans” and “capital contributions” is, as a practical matter, a distinction

without a difference because those terms are often interchangeable in the real world:

                  In a nutshell, she said that when you have situations similar
                  to this that it’s not unusual for a chunk of money to be
                  labeled equity one day or capital account one day or
                  whatever and shareholder loan the next and that they are
                  interchangeable, and it is completely up to the company’s
                  principals. 91

          Just like any operating company, a non-debtor business continues to operate

after a shareholder files for bankruptcy. Even small, closely held companies, like

Coledev, operate post-bankruptcy. The Chapter 7 Trustee knew about Coledev, could

inquire as to the status of its operations, and, if appropriate, object to Cole’s claimed

TBE exemption of Coledev, which she did. 92 Indeed, the Chapter 7 Trustee confirmed

Cole was cooperative and supplied all the information and documents she requested.93

          PRN has failed to demonstrate that by characterizing his advances to Coledev

as capital contributions rather than shareholder loans, Cole concealed any property




91
  Trial Tr. 1377:8 – 15. PRN complains that Judge Jackson acknowledged that the Trustee’s testimony
regarding what her professionals told her is hearsay. Pl.’s Resp. Pursuant to Order Permitting Parties to
Identify Errors in Prelim. Memorandum Opinion, Adv. Doc. No. 495, at 7. This is not so. Judge Jackson
allowed the Trustee’s testimony over PRN’s hearsay objection and indicated she later would decide
whether to give the testimony any weight. I conclude the testimony is admissible, not for the truth of
the matter of what the Trustee’s expert said, but rather because it goes to the Trustee’s state of mind.
She simply did not find it significant that Cole did not disclose the debt as a shareholder loan versus a
capital contribution. It did not affect her administration of this case.
92
     Main Case No. 6:15-bk-6458-KSJ, Doc. No. 115.
93
     Trial Tr. 1370:9 – 20.



                                          Printed: 2/26/2021                            Page: 30 of 51
             Case 6:15-ap-00168-KSJ           Doc 504            Filed 03/01/21   Page 31 of 51




after this bankruptcy case was filed intending to hinder, delay, or defraud his creditors

under §727(a)(2)(B). Cole is entitled to judgment in his favor on Count 9.

VI.       PRN failed to prove Cole made any “false oaths” under § 727(a)(4)(A)
          (Count 11) that would prevent him from receiving a discharge.

          In Count 11, PRN alleges Cole failed to disclose assets on his bankruptcy

schedules and Statement of Financial Affairs (“SOFA”). PRN asserts that Cole

materially misstated his income on Schedule I; materially misstated the value of his

interest in CRS Costa, Inc.; materially misstated his ownership interest in Coledev,

LLC; and fraudulently omitted 29 business entities on his SOFA, including Cole of

Orlando. 94 PRN also contends that Cole fraudulently made false oaths regarding his

homestead. 95

          Chapter 7 debtors “have an unconditional, absolute obligation to make full

disclosure of all matters relevant to the administration of the estate.” 96 As Chief Judge

Delano observed in In re Peckham, “the bankruptcy schedules and statement of

financial affairs do not ask the debtor and debtor’s counsel to make assessments of

what they think is important; instead, a debtor must fully, completely, honestly, and

accurately list all assets, creditors, and financial affairs.” 97 “Policy considerations




94
     PRN Ex. 209, Adv. Doc. No. 325-39; PRN Ex. 210, Adv. Doc. No. 325-40.
95
  Pl.’s Resp. Pursuant to Order Permitting Parties to Identify Errors in Prelim. Mem. Op., Adv. Doc. No. 495,
at 2 – 4.
96
  Heidkamp v. Whitehead (In re Whitehead), 278 B.R. 589, 594 (Bankr. M.D. Fla. 2002) (emphasis
added).
97
     In re Peckham, 2013 WL 5984467, at *4 (Bankr. M.D. Fla. Nov. 12, 2013).



                                            Printed: 2/26/2021                              Page: 31 of 51
              Case 6:15-ap-00168-KSJ            Doc 504            Filed 03/01/21   Page 32 of 51




mandate that the requirement to list all assets and liabilities is an absolute obligation

of those seeking discharge of their debts.” 98

           Failure to disclose—or materially misstating the value of—assets constitutes a

false oath, which is a basis for denying a debtor his or her Chapter 7 discharge. 99

Bankruptcy Code § 727(a)(4)(A) provides that a debtor may be denied a discharge if

he or she “knowingly and fraudulently. . . made a false oath or account” in connection

with a case. 100 To warrant denial of a discharge based on a debtor’s false oath, the

objecting party must prove the false oath was (1) fraudulently made; and (2)

material. 101

           Fraudulent intent usually is inferred by examining the totality of circumstances

surrounding the debtor’s bankruptcy case. 102 A fact is “material,” and failing to

disclose it sufficient to bar a debtor’s discharge, “if it bears a relationship to the

bankrupt’s business transactions or estate, or concerns the discovery of assets, business

dealings, or the existence and disposition of his property.” 103


98
     In re Whitehead, 278 B.R. at 594.
99
  Swicegood v. Ginn, 924 F.2d 230, 232 (11th Cir. 1991) (“Deliberate omissions by the debtor may also
result in the denial of a discharge” under § 727(a)(4)(A).”) (quoting Chalik v. Moorefield, 748 F.2d 616,
618 (11th Cir. 1984)); Whigham v. United Asset Holdings Residential, LLC (In re Whigham), 770 F. App’x
540, 545 – 46 (11th Cir. 2019) (unpublished decision).
100
      11 U.S.C. § 727(a)(4)(A).
101
   Protos v. Silver (In re Protos), 322 F. App’x 930, 933 (11th Cir. 2009) (unpublished decision); Swicegood
v. Ginn, 924 F.2d at 232.
102
   Phillips v. Epic Aviation (In re Phillips), 476 F. App’x 813, 816 n.1 (11th Cir. 2012) (unpublished
decision); Meininger v. Khanani (In re Khanani), 374 B.R. 878, 888 (Bankr. M.D. Fla. 2005) (explaining
that the “requisite intent may be established by the objecting party through inference from the facts”)
(citing 6 Collier on Bankruptcy ¶ 727.04[1][b]).
103
      Chalik v. Moorefield (In re Chalik), 748 F.2d 616, 618 (11th Cir. 1984).



                                              Printed: 2/26/2021                            Page: 32 of 51
             Case 6:15-ap-00168-KSJ         Doc 504            Filed 03/01/21   Page 33 of 51




          A.      Cole accurately disclosed his prepetition income.

          On his Schedule I, Cole lists $3,500 in monthly gross wages, plus $433 per

month in dividend income, resulting in annual gross wages and dividend income of

$47,196. 104 In response to Question 1 on his SOFA, Cole lists $0 in income from

employment in 2013 and $35,000 in employment income in 2014. PRN asserts that

Cole materially misstated his income on his Schedule I and SOFA because he had

substantially more income in 2013 and 2014.

          PRN bases its argument on Cole’s 2013 and 2014 federal tax returns, which

show $360,517 in gross income for 2013 and $1,042,362 in gross income for 2014. 105

PRN also points to a financial statement Cole gave to Ally Bank in connection with a

car lease listing his gross income at $475,000. 106

          Cole, however, says PRN is comparing “apples to oranges.” On the one hand,

Cole’s 2013 and 2014 tax returns, and the financial statement he gave Ally Bank, show

Cole’s overall “income” in 2013 and 2014. But Schedule I and Cole’s answer to SOFA

Question 1 both ask for more limited information about Cole’s “employment income”

or “gross wages or salary.” PRN’s argument is almost ridiculous insofar as it fails to

distinguish between gross income versus wages, particularly when most of Cole’s

income is derived from profits earned on successful real estate deals—not wages.


104
      PRN Ex. 209, Adv. Doc. No. 325-39, at 21 – 22.
  PRN Ex. 36, Adv. Doc. No. 320-5, at 5; PRN Ex. 37, Adv. Doc. No. 320-6, at 5; Trial Tr. 221:2 –
105

222:12; 223:21 – 224:15. PRN ignores the $7 plus million carry forward loss claimed by Cole in tax
years 2013 and 2014.
106
      PRN. Ex. 238, Adv. Doc. No. 326-18. The financial statement is dated March 6, 2015.



                                          Printed: 2/26/2021                            Page: 33 of 51
             Case 6:15-ap-00168-KSJ           Doc 504            Filed 03/01/21   Page 34 of 51




           Contrary to PRN’s claim, Cole accurately and consistently listed his actual

salary or wages from Coledev in 2013 and 2014 on his tax returns and his bankruptcy

filings. 107 Cole listed $0 in wages from Coledev on both his 2013 tax return 108 and in

response to SOFA Question 1. 109 Cole listed $39,699 in wages from Coledev on his

2014 tax return 110 and $35,000 in response to SOFA Question 1. He estimated $3,500

per month in wages from Coledev for 2015 on his Schedule I. 111 Based on that

estimate, Cole would have received roughly $24,500 in wages by the time he filed for

bankruptcy in July 2015. In response to Question 1 on his SOFA, Cole confirmed he

had received $16,147.50 in wages from Coledev before filing for bankruptcy on July

27, 2015. 112

           Cole’s gross income is a vastly different calculation necessitating complex and

lengthy tax returns totaling 68 pages in 2013 and 41 pages in 2014. Cole’s reference to

annual income—as opposed to wages—of $475,000 on a car lease application in

March 2015 is entirely consistent with his bankruptcy filings and prior tax returns.

Cole accurately reflected his gross wages and employment income in his bankruptcy

filings. PRN therefore proved no false oath by Cole relating to this income.

           B.     Cole accurately disclosed his interest in CRS Costa, Inc.


107
      Trial Tr. 309:13 – 310:19; 313:19 – 314:17; 315:11 – 317:20.
108
      PRN Ex. 36, Adv. Doc. No. 320-5, at 5, line 7.
109
      PRN Ex. 210, Adv. Doc. No. 325-40, at 2.
110
      PRN Ex. 37, Adv. Doc. No. 320-6, at pg. 5, line 7 & pg. 40.
111
      PRN Ex. 209, Adv. Doc. No. 325-39, at 21.
112
      PRN Ex. 210, Adv. Doc. No. 325-40, at 2.



                                            Printed: 2/26/2021                            Page: 34 of 51
             Case 6:15-ap-00168-KSJ            Doc 504            Filed 03/01/21   Page 35 of 51




           In 2006, Cole and Rossman (joined by her sisters) embarked on a large real

estate project in Costa Rica, forming CRS Costa, Inc. as the corporate entity for the

project. Cole owned a 46.33% interest in CRS Costa, Inc. 113 When he filed for

bankruptcy, Cole listed his interest in CRS Costa, Inc. as having a value of $0. 114

           Recently, the Chapter 7 Trustee tried to sell Cole’s interest in CRS Costa, Inc.

to PRN for $10,000. 115 Cole objected, contending CRS Costa, Inc. was worth more

than $10,000. 116 And during settlement discussions with the Chapter 7 Trustee, Cole

apparently claimed his interest in CRS Costa, Inc. was worth more than $10,000,

though no proof of any specific higher valuation exists.117

           PRN did not allege in its Third Amended Complaint that Cole materially

misstated the value of CRS Costa, Inc. 118 Rather, PRN appears to have surprised Cole

at trial with this assertion, perhaps to gain leverage to encourage the Chapter 7 Trustee

to sell Cole’s interest in CRS Costa, Inc. to PRN for the nominal sum $10,000. Because




  For background information, see the Summary Prepared by Nancy A. Rossman for Sale of Interest in
113

CRS Costa, Inc. Stock filed in the main bankruptcy case. Main Case No. 6:15-bk-06458, Doc. No. 919.
The Court makes no factual findings on the accuracy of this information, but it is helpful to glean a
general understanding of CRS Costa, Inc.
114
      PRN Ex. 209, Adv. Doc. No. 325-39, at 8; PRN Ex. 210, Adv. Doc. No. 325-40, at 11.
115
   Motion to Sell Property of the Estate Free and Clear and Adopt Sale and Bidding Procedures, Main Case No.
6:15-bk-06458, Doc. No. 905.
116
   Debtor’s Limited Objection to Trustee’s Motion to Sell Property of the Estate Free and Clear, Main Case No.
6:15-bk-06458, Doc. No. 910.
117
      Trial Tr. 1422:8 – 1426:6.
118
      Third Am. Compl., Adv. Doc. No. 230.



                                             Printed: 2/26/2021                              Page: 35 of 51
             Case 6:15-ap-00168-KSJ         Doc 504            Filed 03/01/21   Page 36 of 51




the Court does not condone these surprise tactics, I will disregard any testimony

relating to the valuation of Cole’s interest in CRS Costa Inc. 119

          Even if I did consider the testimony, however, I easily conclude that Cole made

no false oath. CRS Costa was a massive project in Costa Rica that started in 2006—

nearly a decade before Cole filed this bankruptcy case. It remains unfinished, and it is

encumbered by substantial debt, which was incurred to pay development costs, like

installing water and other improvements. 120 Cole has not been directly involved in the

project since at least 2014, though he recently requested additional financial

information on the status of the project. Given all this, his estimate of a $0 value for

his stock is reasonable and in no way deceived or discouraged the Chapter 7 Trustee

from administering the asset. PRN proved no false oath by Cole relating to the value

of CRS Costa.

          C.     Cole accurately disclosed the value of Coledev, LLC.

          In his schedules, Cole claimed the value of his operating company,

Coledev, LLC, was “undetermined.” 121 PRN argues this is a false oath

because Cole had given American Momentum Bank a financial




  Specifically, Cole requests the Court to disregard Rossman’s testimony at Trial Tr. 859:6 – 868:14,
119

which is appropriate. The Court will not consider this testimony.
120
   Summary Prepared by Nancy A. Rossman for Sale of Interest in CRS Costa, Inc. Stock, Main Case No.
6:15-bk-06458, Doc. No. 919.
121
      PRN Ex. 209, Adv. Doc. No. 325-39, at 7.



                                          Printed: 2/26/2021                            Page: 36 of 51
             Case 6:15-ap-00168-KSJ        Doc 504            Filed 03/01/21   Page 37 of 51




statement valuing Coledev at almost $4 million on July 24, 2015, 122 just

days before this bankruptcy case was filed. However, Cole testified the

value he gave to American Momentum Bank just days before bankruptcy

was an estimate of the capital contributions he and his wife made to

Coledev—not a valuation of Coledev as a going concern business. 123

That analysis would have taken much longer and would have resulted in

a drastically different value. I find Cole’s trial testimony on that score

credible and convincing. PRN therefore failed to prove Cole made a false

oath of the value of Coledev, LLC.D. Cole did not misstate the

amount he owes PRN.

           Cole undisputedly owed PRN a lot of money when he filed this bankruptcy

case. In his bankruptcy schedules, he listed the amount due to PRN as contingent,

unliquidated, and disputed in an “undetermined” amount. 124 PRN contends this is a

false oath because Cole represented in the parties’ Settlement Agreement he owed

PRN more than $30 million. 125 In 2013, Cole again stated he owed a “contingent”




122
   PRN Ex. 80, Adv. Doc. No. 323-14, at 5. The exact value listed was $3,985,000. On July 22, 2015,
Debtor had given American Momentum Bank an earlier financial statement valuing Coledev at
slightly less—$3,242,391. PRN Ex. 77, Adv. Doc. No. 323-11, at 3.
123
      Trial Tr. 323:3 – 326:5.
124
      PRN Ex. 209, Adv. Doc. No. 325-39, at 16.
125
   PRN Ex. 2, Adv. Doc. No. 318-2, at 24 – 25. Debtor also testified in the pending state court action
he owed PRN over $30 million. Trial Tr. 73:4 – 75:13.



                                         Printed: 2/26/2021                            Page: 37 of 51
             Case 6:15-ap-00168-KSJ          Doc 504            Filed 03/01/21   Page 38 of 51




liability to PRN of $32.8 million. 126 PRN’s argument that Cole misstated the debt he

owed PRN falls flat for several reasons.

           For starters, Cole’s statements of the debt due to PRN are dated, having been

made at least two years before filing this bankruptcy case. And PRN ignores the $10

million plus that PRN received after June 2012, when the parties completed joint real

estate ventures, which would have reduced or at least altered the calculation of the

debt.

           Most telling, however, is that even Rossman could not accurately liquidate the

amount due to PRN. PRN filed Claim 6-1 for $17,342,863.85. 127 She testified that

PRN had advanced at least $419,385.33 to Cole after June 2012, but she would “agree”

to an overall debt due to PRN of $14,919,632.63. 128 She offered no supporting

documentation for this “agreed” debt, although she did examine an unadmitted

calculation she prepared.

           Cole’s likely substantial debt to PRN was not liquidated on the date this

bankruptcy case was filed. And it remains unliquidated today. Based on Rossman’s

testimony alone, the Court would find that Cole accurately listed his debt to PRN as

“undetermined,” contingent, unliquidated, and disputed. PRN therefore proved no

false oath by Cole for the amount he owed PRN.

           E.      Cole’s omission of business entities does not prevent him
                   from receiving a discharge.

126
      Cole Ex. 193, Adv. Doc. No. 312-18, at 4.
127
      PRN Ex. 223, Adv. Doc. No. 326-3.
128
      Trial Tr. 871:6 – 874:17.



                                           Printed: 2/26/2021                            Page: 38 of 51
                Case 6:15-ap-00168-KSJ        Doc 504            Filed 03/01/21   Page 39 of 51




           SOFA Question 18 asks individual debtors to list all business interests they had

during the six years before filing bankruptcy. The question, which is broad, requires

the debtor to include any business in which the debtor was an officer, director, partner,

managing executive, or sole proprietor, and any business in which the debtor held 5%

or more of the ownership interest. In answer to Question 18, Cole listed 14 such

businesses. 129 But, in Exhibit S to its Third Amended Complaint, PRN lists 28 business

entities it claims Cole failed to list in response to SOFA Question 18. 130

                   1.     All but two of the entities that Cole failed to
                          disclose did not have to be disclosed and are not
                          material.

           Twenty-six of the entities that Cole failed to disclose either were not material or

did not have to be disclosed. They fall into three obvious categories:

           1.      Community Associations. 131 Eleven of the entities were community
                   associations. Cole did not believe these non-profit community
                   associations fit the definition of “business.” 132 While he likely was
                   an officer or director of some of these associations connected to
                   his on-going projects, he had no pecuniary interest in the
                   associations. The Court finds their inclusion was not required or
                   their omission not material.




129
      PRN Ex. 210, Adv. Doc. No. 325-40, at 11.
130
      Third Am. Compl., Adv. Doc. No. 230-6, Ex. S.
131
      Third Am. Compl., Adv. Doc. No. 230-6, Ex. S, Nos. 1, 2, 4 – 8, 12, 13, 23 & 25.
132
      Trial Tr. 330:15 – 333:10.



                                            Printed: 2/26/2021                            Page: 39 of 51
                Case 6:15-ap-00168-KSJ        Doc 504            Filed 03/01/21   Page 40 of 51




           2.      Projects Relinquished to PRN. 133 Five of the “omitted” entities were
                   entities that Cole transferred to PRN under the Settlement
                   Agreement. After 2012, he had no further connection to these
                   businesses. Although perhaps Cole should have listed these
                   business entities, the fact is he had no remaining pecuniary
                   interest. The Court finds it is disingenuous for PRN to argue Cole
                   should forfeit his discharge for failing to list companies PRN now
                   owns and controls.
           3.      Entities Cole Did Not Need to List. 134 PRN listed ten business
                   entities that Cole did not have to list in response to Question 18 on
                   his SOFA.
                   a.     Atlanta Heritage Homes, LLC (#3) – This is an older joint
                          project with PRN. Cole was not an officer or director, and
                          the project ended in 2008, before the start of the six-year
                          look-back period.
                   b.     Devco RCJ Limitada & RCJ Tambor Limitada (## 9 & 10) –
                          Both these entities were owned by CRS Costa, Inc., not
                          Cole. Cole listed his ownership interest in CRS Costa, Inc.
                          in response to SOFA Question 18.
                   c.     Arlington Homes, LLC (#18) – This entity was owned in part
                          by C&G Real Estate Group, Inc., not Cole. PRN now
                          controls C&G Real Estate Group, Inc.
                   d.     WC&TC Holdings, Inc. (#20) – This entity ceased operations
                          in 2003, before the start of the six-year look-back period.




133
      Third Am. Compl., Adv. Doc. No. 230-6, Ex. S, Nos. 11 & 14 – 17.
134
      Third Am. Compl., Adv. Doc. No. 230-6, Ex. S, Nos. 3, 9, 10, 18, 20- 22, 24, 27 & 28.



                                            Printed: 2/26/2021                            Page: 40 of 51
         Case 6:15-ap-00168-KSJ        Doc 504            Filed 03/01/21   Page 41 of 51




             e.     William W. Cole Jr. Family Trust (#21) – This entity is a
                    family trust, which is not a business entity required to be
                    disclosed in response to SOFA Question 18.
             f.     S&C Real Property Investments, LLC (#22) – This entity was
                    owned in part by Coledev, not Cole. Cole listed his
                    ownership interest in Coledev in response to SOFA
                    Question 18.
             g.     Arlington Realty, Inc. (#24) – Cole had no interest in this
                    entity.
             h.     Deer Run CDD Holdings, Inc. (#27) – Cole had no interest in
                    this entity.
             i.     Coledev Real Estate, LLC (#28) – This entity was owned by
                    Coledev, not Cole. Cole listed his ownership interest in
                    Coledev LLC in response to SOFA Question 18.

             As to these 26 entities, the Court finds Cole did not need to
                    list the entity, the omission is not material, or the
                    omission was inadvertent. 2.      Cole     did    not
                    fraudulently omit Cole of Orlando Limited
                    Partnership and W&T Cole, LLC.

      The analysis is more complicated as to the two remaining entities—Cole of

Orlando Limited Partnership (#29) and its 1% general partner, W&T Cole, LLC. 135

Cole of Orlando, a Nevada corporation, was formed in 2002 to hold Cole and his

wife’s substantial personal investments. In 2010, Cole decided to close the partnership

because the couple allegedly no longer needed a separate (foreign) corporate entity to

avoid Florida’s intangible tax, which had been repealed, and because the annual


  W&T Cole, LLC, was duplicated twice on PRN’s Exhibit S as Numbers 19 and 26. Cole owned a
135

49.5% interest in Cole of Orlando Limited Partnership as did Mrs. Cole.



                                     Printed: 2/26/2021                            Page: 41 of 51
             Case 6:15-ap-00168-KSJ          Doc 504            Filed 03/01/21   Page 42 of 51




operating costs were too high. 136 In 2011, as part of winding down Cole of Orlando,

Cole and his wife transferred nearly $4 million in assets directly from a non-exempt

account in the name of Cole of Orlando to themselves as tenants by the entireties.137

           The existence of an entity that once held—and eventually transferred away—

$4 million in investments belonging to Cole is material (i.e., it bears a relationship to

Cole’s business transactions or estate, or it concerns the discovery of assets or the

existence and disposition of his property). The Chapter 7 Trustee acknowledged as

much during her testimony. 138 After discovering the $4 million in transfers, the

Chapter 7 Trustee sued Cole and his wife in a separate adversary proceeding to avoid

and recover Cole’s interest in the transfers as fraudulent transfers. 139 In that

proceeding, I avoided the transfers to return Cole’s interest in them (when quantified)

for administration in this Chapter 7 case. 140 So omitting Cole of Orlando in response

to SOFA Question 18 is material. 141




136
      Supp. Tr. 56:13 – 57:4.
137
   PRN Exs. 58 – 62, Adv. Doc. Nos. 322-1 – 322-5; Trial Tr. 1064:10 – 1069:16. In 2011, Cole of
Orlando transferred $3,968,397.74 to financial accounts owned by Cole and Mrs. Cole purportedly as
tenants by the entireties. Debtor had a 49.5% interest in these transferred funds.
138
      Trial Tr.1381:4 – 8
  Lori Patton, as Chapter 7 Trustee v. William W. Cole, Jr., et al., Adv. No. 6:17-ap-00112-KSJ, Adv. Doc.
139

No 1.
  Mem. Op. and Order Granting Trustee’s Mot. for Partial Summ. J. and Denying Def.’s Mot. for Summ. J.,
140

Adv. No. 6:17-ap-00112-KSJ, Adv. Doc. No. 92.
141
   Conversely, the omission of W & T Cole, LLC was not material. W & T Cole was a 1% member of
Cole of Orlando. It never had any assets, was created to comply with Nevada law, and was a mere
placeholder without any significance. All the monies were held by Cole of Orlando. Given its non-
materiality, no further analysis is needed on whether its omission was intentional or not.



                                           Printed: 2/26/2021                            Page: 42 of 51
             Case 6:15-ap-00168-KSJ            Doc 504            Filed 03/01/21   Page 43 of 51




           The only question is whether Cole’s failure to disclose Cole of Orlando was

fraudulent and intentional. 142 At the original trial back in 2018, Cole chalked the

omission up to an “inadvertent mistake.” Given the importance of this issue, I allowed

Cole to testify a second time so he could explain the omission and to allow me to assess

his credibility and demeanor.

           In his supplemental testimony, Cole suggested the omission of Cole of Orlando

occurred because he had an interest in several entities named “Cole of” something,

and he says he just “missed it.” 143 Cole also offered that his lawyer reviewed the

Florida Secretary of State’s records to identify all Cole-related entities. 144 Because Cole

of Orlando and W&T Cole were Nevada partnerships, however, they were not listed

in the Florida records. 145 Cole also pointed out that he listed Cole of Orlando as a co-

obligor on his Schedule H, filed on August 10, 2015. 146 To bolster his claim that the

omission was inadvertent—rather than intentional and fraudulent—Cole testified that

Cole of Orlando had no valuable assets and that he turned over financial records for

Cole of Orlando (a K-1, a general ledger, a check from Goldman Sachs, and bank

statements) to the Chapter 7 Trustee once the omission was discovered. 147


142
   Swicegood v. Ginn, 924 F.2d 230, 232 (11th Cir. 1991) (“Deliberate omissions by the debtor may also
result in the denial of a discharge” under § 727(a)(4)(A).”) (quoting Chalik v. Moorefield, 748 F.2d 616,
618 (11th Cir. 1984)); In re Boone, 236 B.R 275, 280 (Bankr. M.D. Fla. 1999) (explaining that an
omission due to inadvertence or carelessness may not suffice to sustain a claim of false oath).
143
      Supp. Tr. 49:1 – 50:5; 61:5 – 12.
144
      Supp. Tr. 49:1 – 50:5; 61:5 – 18.
145
      Supp. Tr. 49:1 – 50:5; 61:5 – 18.
146
      Supp. Tr. 60:10 – 13; PRN Ex. 209, Adv. Doc. No. 325-39, at 18.
147
      Supp. Tr. 61:19 – 64:14; 77:1 – 16; 94:2 – 95:7.



                                             Printed: 2/26/2021                            Page: 43 of 51
             Case 6:15-ap-00168-KSJ            Doc 504            Filed 03/01/21   Page 44 of 51




           PRN argues Cole’s testimony he “inadvertently” omitted Cole of Orlando is not

credible. Cole testified he spent over 150 hours completing his bankruptcy schedules

and SOFA. 148 That time included reviewing his 2013 tax return, which was filed in

December 2014 or January 2015—just seven months before he filed this bankruptcy

case. 149 Cole’s 2013 tax return specifically lists Cole of Orlando on its schedules.150

PRN argues that, given the time Cole spent preparing his schedules and that he

specifically reviewed his 2013 tax return, it is unlikely Cole simply forgot to list Cole

of Orlando, the entity that previously held Cole’s investments totaling more than $4

million. What’s more, the Court can’t help but notice that, unlike the case with the

other entities Cole failed to disclose, Cole had something to gain by omitting Cole of

Orlando (i.e., the potential concealment of fraudulent transfers).

           Still, in the end, I find that Cole’s omission of Cole of Orlando was

inadvertent—not intentional. Determining whether a debtor acted intentionally and

with fraudulent intent “depends largely upon an assessment of the credibility and

demeanor of the debtor,” 151 which is why I asked Cole to testify a second time.

           Having observed his demeanor, I found Cole’s testimony that he inadvertently

omitted Cole of Orlando credible. During his supplemental testimony, Cole was not


148
      Trial Tr. 348:2 – 349:9; Supp. Tr. 31:23 – 32:4.
149
      Supp. Tr. 32:5 – 17; 33:9 – 35:19.
150
      PRN Ex. 36, Adv. Doc. No. 320-5, at 28.
151
   In re Phillips, 476 F. App’x 813, 816 (11th Cir. 2012) (“Because a determination concerning
fraudulent intent depends largely upon an assessment of the credibility and demeanor of the debtor,
deference to the bankruptcy court’s factual findings is particularly appropriate.”) (quoting In re Miller,
39 F.3d 301, 305 (11th Cir. 1994)).



                                             Printed: 2/26/2021                            Page: 44 of 51
             Case 6:15-ap-00168-KSJ         Doc 504            Filed 03/01/21   Page 45 of 51




evasive. To the contrary, I found him forthright and candid. And his testimony that

he had intended to disclose Cole of Orlando, which PRN derided as “self-serving,”

was largely consistent with the other evidence in the case, particularly his Schedule H.

          Cole initially disclosed Cole of Orlando, which had been defunct for several

years, on his Schedule H. 152 At his 341 meeting, Cole disclosed the existence of an

account (with nominal funds) still held by Cole of Orlando. 153 And at his Rule 2004

exam, which was essentially a continuation of his 341 meeting, 154 Cole produced a

thumb drive containing bank statements dating back to 2011 that contained the

transfers PRN says Cole was trying to conceal. 155 If he was trying to hide Cole of

Orlando, why disclose it on Schedule H? 156 And why voluntarily disclose the account

at his 341 meeting?

          Cole was not trying to “hide” Cole of Orlando’s existence. He simply placed it

in the wrong place on his papers. As the Chapter 7 Trustee testified, she would have

preferred Cole to also list the entity on SOFA Question 18 rather than only as a co-

obligor on Schedule H, but it did not impact her administration of this bankruptcy



152
      Supp. Tr. 60:10 – 13; PRN Ex. 209, Adv. Doc. No. 325-39, at 18.
  Supp. Tr. 54:21 – 55:12; 74:18 – 75:1. Although Cole disclosed the account, he never mentioned
153

Cole of Orlando during the 341 meeting. Supp. Tr. 75:2 – 6.
  Supp. Tr. 88:25 – 89:19. The Rule 2004 exam took place less than three months after the 341
154

meeting: the 341 meeting of creditors took place on September 2, 2015, Supp. Tr. 73:4 – 23, while the
Rule 2004 exam took place on November 17. Id.
155
      Supp. Tr. 94:13 – 96:1.
156
   PRN has suggested that Cole may have disclosed Cole of Orlando on Schedule H—and not in
response to SOFA Question 18—to “throw a trustee and creditors off track.” Based on Cole’s
demeanor while testifying, coupled with the other evidence in the case, PRN’s theory strikes the Court
as fanciful, at best.



                                          Printed: 2/26/2021                            Page: 45 of 51
                Case 6:15-ap-00168-KSJ         Doc 504            Filed 03/01/21   Page 46 of 51




case. 157 Cole provided the Trustee with information about Cole of Orlando once it was

discovered he omitted the entity from his SOFA. 158

           Fraudulent intent usually is inferred from examining the totality of

circumstances surrounding the debtor’s bankruptcy case. Here, the totality of

circumstances proves that Cole inadvertently omitted Cole of Orlando and W&T Cole

from his schedules. Based on the totality of circumstances, including Cole’s demeanor

during his supplemental testimony, which I found credible and believable, I conclude

that Cole inadvertently omitted Cole of Orlando and W&T Cole. The transfers from

Cole of Orlando to Cole and his wife’s TBE accounts were uncovered early on and are

now avoided. No party was prejudiced by Cole listing Cole of Orlando only on

Schedule H and not in response to SOFA Question 18. Nor was the Trustee’s job made

any more difficult by the omission. PRN failed to prove Cole intentionally and

fraudulently omitted Cole of Orlando from SOFA Question 18.

           F.      PRN failed to prove Cole made false oaths regarding his
                   homestead.

           In its response to the Court’s Preliminary Memorandum Opinion, PRN argued

that the Court overlooked three false oaths Cole made regarding his homestead—i.e.,

Cole scheduled his homestead as two separate parcels when it was really a single

contiguous parcel; Cole testified, contrary to his schedules, that the State of Florida

owned the 2.185 parcel of Unimproved Land; and Cole testified that the reason he


157
      Supp. Tr. 100:12 – 102:1.
158
      Supp. Tr. 61:19 – 64:14; 77:1 – 16; 94:2 – 95:7; 101:12 – 102:1.



                                             Printed: 2/26/2021                            Page: 46 of 51
              Case 6:15-ap-00168-KSJ         Doc 504            Filed 03/01/21   Page 47 of 51




attempted to split his homestead into two parcels was to avoid liability for a water ski

course. 159

            As a threshold matter, PRN never specifically pled those alleged false oaths as

a basis for its § 727(a)(4)(A) claim. Other than a general allegation incorporating

paragraphs 135 through 200 of the Third Amended Complaint, Count 11 contains one

substantive allegation:

                  The Debtor knowingly and fraudulently, in or in connection
                  with this case has made multiple false oaths and accounts,
                  including: i) failing to include all assets in his Schedules and
                  SOFA while testifying under oath they were accurate; ii)
                  failing to provide accurate information with respect to his
                  income; iii) claiming that he is utilizing assets he claims are
                  owed as tenancies-by-the-entirety in order to fund his
                  lifestyle; and iv) claiming that Coledev is owned as tenancy
                  by the entireties while recently stating under oath he was
                  the sole owner of the same. 160

That allegation makes no mention of the alleged false oaths regarding Cole’s

homestead. 161

            It is true that paragraphs 150 through 165, which were incorporated into Count

11, include allegations that Cole claimed he did not own the 2.185-acre parcel of

Unimproved Land and that he split his homestead because of liability concerns. PRN’s

conduct in this proceeding, however, shows that even PRN understood those

allegations were not a basis for its § 727(a)(4)(A) false oath claim.


  Pl.’s Resp. Pursuant to Order Permitting Parties to Identify Errors in Prelim. Mem. Op., Adv. Doc. No.
159

495, at 2 – 4.
160
      Third Am. Compl., Adv. Doc. No. 230, at ¶ 211.
161
      Id.



                                           Printed: 2/26/2021                            Page: 47 of 51
              Case 6:15-ap-00168-KSJ               Doc 504         Filed 03/01/21   Page 48 of 51




           For instance, PRN’s pretrial statement, which identifies the factual and legal

issues to be determined for each count, makes no mention of false oaths regarding

Cole’s homestead when discussing Count 11. 162 And nowhere in its post-trial brief

does PRN argue that Cole’s alleged false oaths regarding his homestead warrant denial

of his discharge under § 727(a)(4)(A). 163 Simply put, PRN failed to properly plead

Cole’s alleged false oaths regarding his homestead as a basis for PRN’s § 727(a)(4)

false oath claim.

           PRN now seeks leave to amend its pleadings to conform to the evidence at trial

so it can assert Cole’s alleged false oaths regarding his homestead as a basis for its §

727(a)(4) claim. Under Rule 15, PRN may move to amend its pleadings—even after

trial—if an issue not raised by the pleadings was tried by the parties’ express or implied

consent. 164 An issue can be tried by implied consent if, as PRN essentially contends

here, a party fails to object to the introduction of evidence raising issues outside the

pleadings. 165 That is true, however, only if the evidence that comes in without

objection is not relevant to issues already within the pleadings. 166 If the evidence being

introduced is arguably relevant to other properly pled issues, then the evidence would




162
      Pl.’s Pretrial Statement With Respect to Final Hr’g, Adv. Doc. No. 382, at ¶ 39.
163
      Pl.’s Post-Trial Brief, Adv. Doc. No. 435.
164
      Fed. R. Civ. P. 15(b)(2).
165
      Doe #6 v. Miami-Dade Cty., 974 F.3d 1333, 1339 (11th Cir. 2020).
166
   Id. (“For example, ‘[f]ailure to object to evidence raising issues outside of the pleadings constitutes
implied consent as long as the evidence is not relevant to issues already within the pleadings.’”)
(quoting United States ex rel. Seminole Sheet Metal Co. v. SCI, Inc., 828 F.2d 671, 677 (11th Cir. 1987)).



                                              Printed: 2/26/2021                            Page: 48 of 51
              Case 6:15-ap-00168-KSJ      Doc 504            Filed 03/01/21   Page 49 of 51




not give the opposing party “fair notice that new issues are entering the case” or

establish implied consent. 167

            Here, all the evidence relevant to Cole’s alleged false oaths regarding his

homestead were relevant to issues already within the pleadings—e.g., whether Cole

fraudulently concealed his homestead. So, PRN has failed to establish any implied

consent by Cole. It would be unfair and prejudicial to Cole to allow PRN to “fix” any

pleading oversight or to add a new count after the Court has issued its Preliminary

Memorandum Opinion. PRN’s request to amend its pleadings to conform to the

evidence, therefore, is denied.

            But, even if the Court did allow PRN to proceed with a § 727(a)(4)(A) false oath

claim based on Cole’s alleged false oaths regarding his homestead, PRN would not

prevail.       PRN has not proven Cole fraudulently made false oaths regarding his

homestead.

            Take the statement in the schedules that the Improved Land and Unimproved

Land were two parcels. Although PRN argues the parcels previously were contiguous,

when Cole filed this bankruptcy case, the statement was true. Cole could not create a

false impression by listing his homestead as two parcels because, on the petition date,

they legally were divided into two parcels. However, to prevent any misunderstanding

by the Trustee, on the day Cole filed this bankruptcy case, his lawyer contacted the

Trustee, told her they needed to meet about the case, and asked her to bring her counsel



167
      Id.



                                        Printed: 2/26/2021                            Page: 49 of 51
              Case 6:15-ap-00168-KSJ       Doc 504            Filed 03/01/21   Page 50 of 51




along. 168 During that initial meeting, which took place before Cole even filed his

schedules, Cole explained to the Trustee he recently had divided his homestead into

the two parcels. 169 That belies any claim that Cole fraudulently misstated that the

Improved Land and Unimproved Land were two parcels.

            As for the reason Cole gave for splitting his homestead into two parcels (i.e., to

avoid liability for a water ski course), PRN argues it was obviously a lie because Cole

continued to own both parcels after the split. And PRN says the alleged false statement

was fraudulent because it was done cover up his attempt to gerrymander his

homestead. But, to repeat, Cole disclosed to the Trustee—even before he filed his

schedules—that he split his homestead into two parcels. The stated reason for the

homestead division is largely irrelevant when Cole disclosed the recent deeds literally

on the day he filed this bankruptcy. No fraudulent misrepresentations were made.

            That leaves Cole’s claim that the State of Florida owned the submerged

Unimproved Land. Judge Jackson considered that very issue at the trial on PRN’s and

the Trustee’s objections to Cole’s homestead exemption claim. 170 In declining to rule

who owned the Unimproved Land, Judge Jackson observed that the ownership issue

was “both fascinating and complex.” 171 And she noted that both PRN and Cole




168
      Trial Tr. 1368:6 – 15.
169
      Id. at 1368:6 – 1369:8.
  Mem. Decision Sustaining, In Part, Objs. to Debtor’s Claim of Exemption, Case No. 6:15-bk-06458-KSJ,
170

Doc. No. 788, at 17.
171
      Id.



                                         Printed: 2/26/2021                            Page: 50 of 51
              Case 6:15-ap-00168-KSJ      Doc 504            Filed 03/01/21   Page 51 of 51




presented “reasoned arguments.” 172 Given Judge Jackson’s observation that Cole

presented a reasoned argument on a complex issue, I cannot conclude Cole fraudulently

made a false oath regarding who owned the Unimproved Land (either at the

homestead exemption trial or the trial in this proceeding).

            PRN has failed to prove Cole made any false oath in his bankruptcy papers that

would preclude entry of a discharge. Cole is entitled to judgment in his favor and

against PRN on Count 11.

VII. Conclusion.

            PRN asserts many bases for making its debt nondischargeable or for denying

Cole a discharge. PRN has proven no reason to grant these requests. The Court

acknowledges this is a tough case with a robust history between the parties. But now

it is time to conclude this litigation. Cole will receive a discharge. And his debt to PRN,

whenever liquidated, is dischargeable.

                                                  ###

Attorney Christopher R. Thompson will serve a copy of this Preliminary
Memorandum Opinion on interested parties who do not receive service by CM/ECF
and will file a proof of service within 3 days of entry of the Opinion.




172
      Id.



                                        Printed: 2/26/2021                            Page: 51 of 51
